DETAILED ACTION
Claims 1, 3-11 and 13-15 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/17/2022 has been entered.

Response to Arguments
Following Applicants arguments and amendments, and in light of the 2019 Patent Eligibility guidance, the 101 rejection of the Claims is Maintained.
Applicant’s Argument: Applicant’s arguments are based on newly amended subject matter.
Examiner’s Response: All arguments are addressed in the 101 rejection of the claims below.
Applicant’s Argument: [0003] of the specification and the presently claimed invention provides a solution to these shortcomings in this real world, tangible and practical film forming art.
Examiner’s Response: The Examiner disagrees and notes the present claims do not reflect the purported improvements cited by the Applicant, with reference to the sectionsof the specification cited in the arguments. The present claims do not improve the functioning of the computer as well as any other technology or technical field.
Thus, the 101 rejection of the claims is Maintained.
Following Applicants arguments and amendments, the 103 rejection of the claims is Maintained. 
Applicant’s Argument: Applicant’s arguments are based on newly amended subject matter.
Examiner’s Response: Applicant’s arguments with respect to the previous prior art combination of the record have been considered but are moot because the new grounds of rejection does not rely on the same combination of references applied in the previous prior art rejection for teachings of the subject matter specifically challenged in the argument. The claims are rejected under a new grounds of rejection. Examiner has introduced the combination of Luo in view of Reddy. See the detailed rejection below.
Therefore, the 103 rejection is Maintained.

Claim Objections
Claim 4 is objected to because of the following informalities: the claim recites “an adjacent droplet”, in lines 3 and 4, which is improper because there is a previous recitation of an adjacent droplet.  Suggested correction is for the limitation to read “the adjacent droplet”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “an adjacent droplet” will be interpreted as “the adjacent droplet” that is present in the preceding claim.

Claim 7 is objected to because of the following informalities: the claim recites “an adjacent droplet”, in line 3, which is improper because there is a previous recitation of an adjacent droplet.  Suggested correction is for the limitation to read “the adjacent droplet”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “an adjacent droplet” will be interpreted as “the adjacent droplet” that is present in the preceding claim.

Claim 9 is objected to because of the following informalities: the claim recites “a plurality of droplets”, in line 3, which is improper because there is a previous recitation of a plurality of droplets.  Suggested correction is for the limitation to read “the plurality of droplets”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a plurality of droplets” will be interpreted as “the plurality of droplets” that is present in the preceding limitation.

Claim 11 is objected to because of the following informalities: the claim recites “a film”, in line 11, which is improper because there is a previous recitation of a film.  Suggested correction is for the limitation to read “the film”, as this is not the first recitation. Appropriate correction is required.
Examiner’s Note: For the purposes of examination “a film” will be interpreted as “the film” that is present in the preceding limitation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 10 is dependent on the method of claim 1, but does not constitute a further limitation because it does not further limit the method of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

All claims dependent on a 112 rejected base claim are rejected based on their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-10 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, are recited at a high level of generality, do not add meaningful limits to practicing the abstract idea.
Step 1: Claims 1, 3-8 and 13 are directed to a control method, which is a process, which is a statutory category of invention. Claim 9 is directed to a simulation apparatus, which is a machine, which is a statutory category of invention. Claim 10 is directed to a storage medium, which is an article of manufacture, which is a statutory category of invention. The storage medium is interpreted as non-transitory in accordance with paragraph 72 of the specification. Claims 14-15 are directed to a control method, which is a process, which is a statutory category of invention. Therefore, claims 1, 3-10 and 13-15 are directed to patent eligible categories of invention.
Step 2A, Prong 1: Claim 1, 9, 10 and 14 are directed to the abstract idea of simulating behaviors of droplets, constituting an abstract idea based on Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion. The limitation of “A control method of controlling … for predicting a behavior of a plurality of droplets of a curable composition during a process performed in a film forming apparatus of bringing a plurality of droplets of the curable composition arranged on a first member into contact with a second member and forming a film of the curable composition in a space between the first member and the second member, the control method comprising:” as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper, or alternatively Mathematical Concepts including mathematical formulas or equations as well as calculations. Additionally, the limitation of “calculating, for each of the plurality of droplets of the curable composition on the first member, a distance from a representative point inside the droplet to each of the plurality of the points on a contour of the droplet at a predetermined timing in the forming apparatus corresponding to a period from a timing of bringing the plurality of droplets of the curable composition arranged on the first member into contact with the second member until a timing of curing the curable composition, based on the simulation information and the distance between the first member and the second member in the acquiring step: and” as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper or alternatively Mathematical Concepts including mathematical formulas or equations as well as calculations. Additionally, the limitation of “determining, for each of the plurality of droplets of the curable composition on the first member, whether one of droplets among the plurality of droplets merges with an adjacent droplet based on a positional coordinate of the representative point inside the droplet, and the distances from the representative point inside the droplet to each of the plurality of points defined on the contour of the droplet.” as drafted, is a process that, under its broadest reasonable interpretation, covers Mental Processes which covers concepts performed in the human mind including an observation, evaluation, judgement or opinion or with the aid of pencil and paper or alternatively Mathematical Concepts including mathematical formulas or equations as well as calculations. 
Dependent claims 3-8, 13 and 15 further narrow the abstract ideas, identified in the independent claims, and do not introduce further additional elements for consideration.
Step 2A, Prong 2: The judicial exception is not integrated into a practical application. In particular, claims 1, 9, 10 and 14 are directed to a method and simulation apparatus that performs the step of the abstract idea. The claims contain the additional elements of “a computer”, “a processor”, and “non-transitory computer readable storage medium” in claim 10, generally link the use of the judicial exception to a particular technological environment or field of use. (MPEP 2106.05(h)). The limitations of “acquiring simulation information including at least arrangement information of the plurality of droplets and volume information of each droplets corresponding to the condition of forming the film by the film forming apparatus:”, “acquiring a distance between the first member and the second member corresponding to the condition of forming the film by the film forming apparatus:” are mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions does not prove integration into a practical application. Therefore, the judicial exception is not integrated into a practical application.
Dependent claims 3-8, 13 and 15 further narrow the abstract ideas, identified in the independent claims, and do not introduce further additional elements for consideration.
Step 2B: Claims 1, 9, 10 and 14 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims contain the additional elements of “a computer”, “a processor”, and “non-transitory computer readable storage medium” in claim 10, generally link the use of the judicial exception to a particular technological environment or field of use. (MPEP 2106.05(h)). The use of this language is not anything significantly more than the abstract idea, specifically because it is generally linking the use of the judicial exception to a particular field of use. (MPEP 2106.05(h)) The limitations of “acquiring simulation information including at least arrangement information of the plurality of droplets and volume information of each droplets corresponding to the condition of forming the film by the film forming apparatus:”, “acquiring a distance between the first member and the second member corresponding to the condition of forming the film by the film forming apparatus:” are mere instructions to implement an abstract idea using a computer, or merely uses the computer as a tool to perform the identified abstract idea. See MPEP (2106.05(f)) A claim to an abstract idea requiring no more than a generic computer to perform generic computer functions is not enough to qualify as significantly more when recited in a claim with a judicial exception. Therefore, the claim as a whole does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered alone or in combination, do not amount to significantly more than the judicial exception. As stated in Section I.B. of the December 16, 2014 101 Examination Guidelines, “[t]o be patent-eligible, a claim that is directed to a judicial exception must include additional features to ensure that the claim describes a process or product that applies the exception in a meaningful way, such that it is more than a drafting effort designed to monopolize the exception.” 
The dependent claims include the same abstract ideas recited in the independent claims, and merely incorporate additional details that narrow the abstract ideas and fail to add significantly more to the claims.
Dependent claim 3 is directed to further limiting the simulation by adding an additional determination, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes”, or alternatively “Mathematical Concepts”.
Dependent claim 4 is directed to further limiting the simulation by defining the movement of the droplets, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes”, or alternatively “Mathematical Concepts”.
Dependent claim 5 is directed to further limiting the simulation by narrowing how points on the contour are calculated, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes”, or alternatively “Mathematical Concepts”. 
Dependent claim 6 is directed to further limiting the simulation by narrowing how points on the contour are calculated, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes”, or alternatively “Mathematical Concepts”. 
Dependent claim 7 is directed to further limiting the simulation by defining the droplet movement, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes”, or alternatively “Mathematical Concepts”.
Dependent claim 8 is directed to further limiting the simulation by defining a point on the droplet, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes”, or alternatively “Mathematical Concepts”. 
Dependent claim 13 is directed to further limiting the simulation by defining the points on the contour of the droplet, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes”, or alternatively “Mathematical Concepts”. 
Dependent claim 15 is directed to further limiting the simulation by performing further calculations from a representative point, which further narrows the abstract idea identified in the independent claim, which is directed to “Mental Processes”, or alternatively “Mathematical Concepts”. 
Accordingly, claims 1, 3-10 and 13-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without anything significantly more.

Claim Interpretation- Statutory Subject Matter
Claim 11 is directed to statutory subject matter that integrates the identified judicial exception into a practical application. In particular, the combination of the prediction method of claim 11, when considered in combination with the "setting" and "forming" limitations of claim 11, are sufficient to prove integration into a practical application. The setting of the instant claim is informed by the simulation process of claim 1, which is then utilized to form a film on the basis of the forming condition in the setting step. These limitations, when considered in combination, are more than extra-solution activity because they meaningfully limit the judicial exception, by integrating the judicial exception into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Luo et al. “An efficient finite element method for simulation of droplet spreading on a topologically rough surface” (hereinafter “Luo”), in view of Reddy et al. “Simulation of fluid flow in the step and flash imprint lithography process” (hereinafter “Reddy”).
Regarding claim 1, Luo teaches a computer having a processor for predicting a behavior of a plurality of droplets of (Page 239 section 3.4, the algorithm for predicting drop behavior is implemented on a parallel computer with distributed memory)
acquiring simulation information including at least arrangement information of the plurality of droplets and volume information of each droplets (Algorithm 1, Figures 4, 5 and 6, Page 238-239 Section 3.3, Page 239-240 Section 4.1, Page 239 Section 3.4, the positional arrangement and volume information of the droplets is acquired from the simulation analysis)
determining, for each of the plurality of droplets of the curable composition on the first member, whether one of droplets among the plurality of droplets merges with an adjacent droplet based on a positional coordinate of the representative point inside the droplet, (Figures 4 and 6, Page 239-240 Section 4.1, The coalescence of the two adjacent drops is considered on an X and Y coordinate plane, and as seen the coalescence is based on the positional coordinates)
Luo does not explicitly teach A control method of … a curable composition during a process performed in a film forming apparatus of bringing a plurality of droplets of the curable composition arranged on a first member into contact with a second member and forming a film of the curable composition in a space between the first member and the second member, the control method comprising:, droplets corresponding to the condition of forming the film by the film forming apparatus; acquiring a distance between the first member and the second member corresponding to the condition of forming the film by the film forming apparatus; calculating, for each of the plurality of droplets of the curable composition on the first member, a distance from g representative point inside the droplet to each of the plurality of the points on a contour of the droplet at a predetermined timing in the forming apparatus corresponding to a period from a timing of bringing the plurality of droplets of the curable composition arranged on the first member into contact with the second member until a timing of curing the curable composition, based on the simulation information and the distance between the first member and the second member in the acquiring step; and and the distances from the representative point inside the droplet to each of the plurality of points defined on the contour of the droplet.
Reddy teaches A control method of controlling … a curable composition during a process performed in a film forming apparatus of bringing a plurality of droplets of the curable composition arranged on a first member into contact with a second member and forming a film of the curable composition in a space between the first member and the second member, the control method comprising: (Abstract, Figures 1, 3 and 5, Pages 62-64 Section 2, a simulation predicts the behavior of the curable droplets in the forming apparatus throughout the entire process of dispensing, imprinting, and curing the droplets)
droplets corresponding to the condition of forming the film by the film forming apparatus; (Figures 1, 3 and 5 droplets are dispensed in the film forming apparatus)
acquiring a distance between the first member and the second member corresponding to the condition of forming the film by the film forming apparatus; (Figure 3, the distance between the mold and substrate is determined by h0)
calculating, for each of the plurality of droplets of the curable composition on the first member, a distance from a representative point inside the droplet to each of the plurality of the points on a contour of the droplet at a predetermined timing in the forming apparatus corresponding to a period from a timing of bringing the plurality of droplets of the curable composition arranged on the first member into contact with the second member until a timing of curing the curable composition, (Figures 1, 3 and 5, Pages 62-63 Section 2, Page 65-67 Section 3.2, a radius of the droplet is calculated as the mold and substrate are moved together before the droplets are cured)
based on the simulation information and the distance between the first member and the second member in the acquiring step; and (Pages 62-63 Section 2, Page 65-67 Section 3.2, based on the height of the mold and substrate, the radius of the drop is calculated)
and the distances from the representative point inside the droplet to each of the plurality of points defined on the contour of the droplet. Figures 1, 3 and 5, Pages 62-63 Section 2, Page 65-67 Section 3.2, a radius of the droplet is calculated throughout the entire process)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Luo with Reddy as the references deal with simulating droplets, in order to simulate the movements of droplets during forming. Reddy would modify Luo by calculating the distances of the droplets as the mold is moved to the substrate. The benefit of doing so is the simulation provides a valuable tool for the analysis and optimal design of the SFIL fluid filling process. (Reddy Page 70 Section 4)

Regarding claim 3, the combination of Luo and Reddy teaches the limitations of claim 1. Luo teaches wherein the step of determining whether one of the plurality of drupels merges with the adjacent droplet including the fellow steps: determining whether any of a plurality of points on a contour of a first is located inside a contour of a second droplet adjacent to the first droplet, (Figures 4, 5 and 6, Page 238-239 Section 3.3, Page 239-240 Section 4.1, Using the coordinate plane, it is determined whether the drops have coalesced and a portion of one drop is in the adjacent drop)
if any of the plurality of the points on the contour of the first droplet is located inside the contour of the second droplet, determining that the first droplet and the second droplet merge, and (Figures 4, 5 and 6, Page 238-239 Section 3.3, Page 239-240 Section 4.1, the drops have merged when one point is within the other drop)
if none of the plurality of the points on the contour of the first droplet is not located inside the contour of the second droplet, determining that the first droplet and the second droplet do not merge with each other. (Figures 4, 5 and 6, Page 238-239 Section 3.3, Page 239-240 Section 4.1, the not merged portion is shown on the remainder of the droplet that has not merged, as well as drops that have not merged at all)

Regarding claim 4, the combination of Luo and Reddy teaches the limitations of claim 1. luo teaches wherein the distance, from the representative point of the droplet which merged with an adjacent droplet to the point on the contour, corresponding to a merging portion of the droplet is fixed. (Figure 6, from a representative point of the drop to the merged portion is fixed)

Regarding claim 5, the combination of Luo and Reddy teaches the limitations of claim 1. Luo teaches interpolating points on the contour of the droplet except for a finite number of points on the contour of the droplet set to define the contour of the droplet using distances from the representative point to the finite number of points on the contour. (Page 235 Section 2, interpolation functions are used between the two fluids to determine how much area they take up with respect to one another, including an increasing radius distance)

Regarding claim 6, the combination of Luo and Reddy teaches the limitations of claim 1. Luo teaches wherein points on the contour of the droplet except for a finite number of points on the contour set to define the contour of the droplet are obtained by connecting the finite number of points. (Abstract, Figure 3, Page 234 Section 1, Page 237 Section 3.2, the finite element points are determined to make the outline of the droplet)

Regarding claim 7, the combination of Luo and Reddy teaches the limitations of claim 1. Luo teaches wherein a finite number of points on the contour of the droplet set to define the contour of the droplet move in a predetermined direction until merging with an adjacent droplet (Figures 4 and 6, the droplet moves in predetermined x and y directions as it is merging with the other droplet)
Luo does not explicitly teach merging … in accordance with the change of the distance between the first member and the second member.
Reddy teaches merging … in accordance with the change of the distance between the first member and the second member. (Figure 1, 3, 5, Page 65 Section 3.1, the drops merge as the mold and substrate are pushed together)

Regarding claim 8, the combination of Luo and Reddy teaches the limitations of claim 1. Luo does not explicitly teach wherein the representative point is included in the droplet corresponding to the representative point.
Reddy teaches wherein the representative point is included in the droplet corresponding to the representative point. (Figures 1 and 3, Page 65 Section 3.1, Pages 65-67 Section 3.2, the central point that the radius of the droplet is calculated from is a representative point inside the droplet)

In regards to claim 9, it is the computer embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

In regards to claim 10, it is the storage medium embodiment of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.

Regarding claim 13, the combination of Luo and Reddy teaches the limitations of claim 1. Luo teaches further comprising: defining, for each of the plurality of droplets of the curable composition on the first member, the plurality of points defined on the contour of the droplet based on the positional coordinate of the representative point of droplet and a plurality of directions extending around the representative point. (Figures 4, 5 and 6, the points of the droplet are defined based on their positional coordinates around the 0 point of the y axis)

Regarding claim 14, Luo teaches a computer having a processor for predicting a behavior of a plurality of droplets (Page 239 section 3.4, the algorithm is implemented on a parallel computer with distributed memory)
acquiring simulation information including at least arrangement information of the plurality of droplets and volume information of each droplets (Algorithm 1, Figures 4, 5 and 6, Page 238-239 Section 3.3, Page 239-240 Section 4.1, Page 239 Section 3.4, the positional arrangement and volume information of the droplets is acquired from the simulation analysis)
Luo does not explicitly teach A control method of controlling … a curable composition during a process performed in a film forming apparatus of bringing a plurality of droplets of the curable composition arranged on a first member into contact with a second member and forming a film of the curable composition in a space between the first member and the second member, the control method comprising:, corresponding to the condition of forming the film by the film forming apparatus; acquiring a distance between the first member and the second member corresponding to the condition of forming the film by the film forming apparatus; determining, for each of the plurality of droplets of the curable composition on the first member, a distance from a representative point inside the droplet to each of the plurality of the points on a contour of the droplet, based on the simulation information and the distance between the first member and the second member in the acquiring step.
Reddy teaches A control method of controlling … a curable composition during a process performed in a film forming apparatus of bringing a plurality of droplets of the curable composition arranged on a first member into contact with a second member and forming a film of the curable composition in a space between the first member and the second member, the control method comprising: (Abstract, Figures 1, 3 and 5, Pages 62-64 Section 2, a simulation predicts the behavior of the curable droplets in the forming apparatus throughout the entire process of dispensing, imprinting, and curing the droplets)
corresponding to the condition of forming the film by the film forming apparatus; (Figures 1, 3 and 5 droplets are dispensed in the film forming apparatus)
acquiring a distance between the first member and the second member corresponding to the condition of forming the film by the film forming apparatus; (Figure 3, the distance between the mold and substrate is determined by h0)
determining, for each of the plurality of droplets of the curable composition on the first member, a distance from a representative point inside the droplet to each of the plurality of the points on a contour of the droplet, (Figures 1, 3 and 5, Pages 62-63 Section 2, Page 65-67 Section 3.2, a radius of the droplet is calculated as the mold and substrate are moved together before the droplets are cured)
 based on the simulation information and the distance between the first member and the second member in the acquiring step. (Pages 62-63 Section 2, Page 65-67 Section 3.2, based on the height of the mold and substrate, the radius of the drop is calculated)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Luo with Reddy as the references deal with simulating droplets, in order to simulate the movements of droplets during forming. Reddy would modify Luo by calculating the distances of the droplets as the mold is moved to the substrate. The benefit of doing so is the simulation provides a valuable tool for the analysis and optimal design of the SFIL fluid filling process. (Reddy Page 70 Section 4)

Regarding claim 15, the combination of Luo and Reddy teaches the limitations of claim 1. Luo does not explicitly teach calculating, for each of the plurality of droplets of the curable composition on the first member, the plurality of points defined on the contour inside the droplet based on a positional coordinate of the representative point inside the droplet and a plurality of directions extending around the representative point.
Reddy teaches calculating, for each of the plurality of droplets of the curable composition on the first member, the plurality of points defined on the contour inside the droplet based on a positional coordinate of the representative point inside the droplet and a plurality of directions extending around the representative point. (Figures 1, 3 and 5, Pages 62-63 Section 2, Page 65-67 Section 3.2, a radius of the droplet is calculated as the mold and substrate are moved together before the droplets are cured, and the radius is calculated in a plurality of directions around the representative point)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Luo, in view of Reddy, and in further view of Wakamatsu et al. USPPN 2014/0131313 (hereinafter “Wakamatsu”)
In regards to claim 11, it is the film forming method of claim 1 with similar limitations to claim 1, and is such rejected using the same reasoning found in claim 1.
The combination of Luo and Reddy does not explicitly teach forming a film on the basis of the forming condition in the setting step
Wakamatsu teaches forming a film on the basis of the forming condition in the setting step ([0157] the droplet arrangement pattern is produced based on the simulation method)
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the teachings of Luo and Reddy with Wakamatsu as the references deal with simulating droplets, in order to simulate the movements of droplets during forming. Wakamatsu would modify Luo and Reddy by forming the film after the simulation is complete. The benefit of doing so is droplets can be arranged at optimal positions that take anisotropy into consideration, even in the case that the plurality of droplets are to be arranged on a patterned surface that causes anisotropy in wet spreading. (Wakamatsu [0060])

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chauhan et al. “Feature filling modeling for step and flash imprint lithography”: Also teaches the simulation of curable drops that are pressed together between a mold and substrate. As well as the radius from the center point to points on the contour.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COCCHI whose telephone number is (469)295-9079. The examiner can normally be reached 7:15 am - 5:15 pm CT Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL EDWARD COCCHI/Examiner, Art Unit 2147